DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-3, 5-7, 11-14 and 17-20 in the reply filed on 03/16/2022 is acknowledged.
Claim 22-25, 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2022.

Application Status
Claim 1-3, 5-7, 11-14 and 17-20 are under examination.
Claim 22-25, 27 and 28 are withdrawn from examination.
Claim 4, 8, 9, 10, 15, 16, 21 and 26 are cancelled.
Claim 1-3, 5-7, 11-14 and 17-20 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020; 02/19/2021 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “50ounces” should be “50 ounces”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the recitation of “…submerging at least a portion of the delivery device within a beverage…”  should be “… the submerging at least the portion of the delivery device within the beverage …” since antecedent basis has been established in claim 1, line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-7, 11-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the permeable recites “…method of injecting a gas into a serving of a beverage…”, however it is not clear as to which step(s) is injecting a gas into a serving of a beverage is obtained, since the body of the claim does not recite obtaining the serving of the beverage. Additionally, it is unclear how the steps of rinsing, halting and resuming of an external flow of liquid in claim 1 lines 7-12, correlates with the permeable “method of injecting a gas into a serving of beverage”, hence the claim is indefinite. Claim 2, 3, 5-7, 11-14 and 17-20 are also rejected since the claims are rejected claim 1. 
In claim 1, the recitation of “…while a flow of gas is permitted through the delivery device…” in line 7-12, is confusing. It is not clear Applicant intend “a flow of gas” in line 7, is the same or different or line 7; hence the claim is indefinite. 
Claim 1 recites the limitation "the cleansing liquid" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the recitation of the step of “serving the beverage to a customer from the unpressurized container” is unclear. It is not clear how a step of “serving the beverage” correlates claim 1, for “[a] method of injecting a gas into a serving of a beverage”. 
In claim 6, the recitation of the step of “delivering the beverage to a consumer” is unclear. It is not how a step of “delivering the beverage” correlates with the method of “injecting a gas into a serving of beverage” of claim 1. 
Claim 11 recites the limitation "…the flow of nitrogen…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “…halting the flow of gas…” is not clear if Applicant is referring to the step set forth in claim 1, line 9; the step set forth in claim 1, line 7; the step set forth in claim 1, line 12. Additionally, claim 12 is depended upon claim 11, wherein claim 11 does not recite the flow of gas, but the flow of nitrogen. The claim is indefinite. 
Claim 19 recites the limitation "a beverage" in line 2 is confusing .  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant intend for another beverage or is referring to the same beverage as set forth in claim 1; hence the claim is indefinite. 
Claim 19 recites the limitation "the container" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a beverage" in line 2 is confusing .  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant intend for another beverage or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al.  (US 2003/0161933 A1) and in view of Apone et al. (US 2017/0079464 A1, Provisional application No. 62/220,577 filed on September 18, 2015).
Regarding claim 1, 2, 3, 17 and 18, Anderson et al. (Anderson) discloses a method of dispensing a beverage, beer (‘933, Abstract, Fig. 5, [0045]-[0050]) comprising submerging head 102 (at least a portion of a delivery device) ([0048]) within the beverage in a glass 108 (unpressurized container) (‘933, [0046], [0050]), wherein the head 102 is submerged in the beverage; and initiating a flow of gas 106 (gas 
Anderson does not explicitly disclose a rinsing the submersing head 102 (the portion of the delivery device) with an external flow of liquid, halting and resuming the external flow of cleaning liquid while the flow of gas is permitted through the delivery device. However, Apone et al. (Apone) discloses a method of providing a flow of fluid, steam (gas) from a wand unit (delivery unit) into a beverage, which includes alcohol and coffee within a container, cup (unpressurized container) (‘464, Abstract, [0016] [0019], Fig. 3 and Fig. 4, Fig. 5).  Apone discloses the method comprising rinsing the wand unit (delivery unit) (‘474, Fig. 7, [0052]) with a flow of cleaning fluid (potable water) onto an outer (external) surface of the wand unit (delivery unit); wherein a control valve can be open and close to permit or inhibit the flow of the cleaning fluid to wash the wand unit for residual liquid or other material on the outer (external surface of the want unit.  Additionally, Apone discloses a purge operation within the wand unit discharge a burst of fluid from tip to aid in removing residue from a channel in the want unit (464, [0053]) while in the cleaning step.  Anderson and Apone are of the same field of endeavor of introducing gas into a beverage. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Apone’s cleansing (rinsing) and purging operation in Anderson’s method to provide a clean and sanitized submersing head 102 (the portion of the delivery device) for a next cycle of making a  beverage. With respect to claim 17 and 18, Apone teaches the beverage may be coffee and tea (‘464, [0019]). 
Regarding claim 4, modified Anderson teaches the gas is nitrogen (‘933, [0049]). 
Regarding claim 5 and 7, modified Anderson does not explicitly discloses serving the beverage to a customer from the cup (unpressurized container) as recited in claim 5, and size of the serving as recited in claim 7. It was well known practice in the art to serve a beverage in a cup to a customer.  It would have been obvious to one of ordinary skill in the art to serve de Graaff’s cup with the beverage to With respect to claim 7, it was well known in the art a cup holds volume size includes 8 ounces. 
Regarding claim 6, modified Anderson teaches the claimed invention as discussed above in claim 1.  Modified Anderson discloses the beverage is contained within the cup (unpressurized container). Modified Anderson does not explicitly discloses delivering the beverage to a customer within 3 minutes of stopping the flow of steam (gas) through the device (delivery device). It would have been obvious to one of ordinary skill in the art to deliver modified Anderson’s beverage to a customer within 3 minutes of stopping the flow of steam (gas) to provide a desired temperature of heat of the beverage to the customer. 
Regarding claim 11, modified Anderson discloses the claimed invention as discussed in claim 1 above. Anderson teaches the gas is nitrogen (‘933, [0049]). Anderson does not explicitly teach the flow of nitrogen is maintained for 2 seconds to 3 minutes. However, it would have obvious to one of ordinary skill in the art to optimize a time, including 2 seconds to 3 minutes of Anderson’s flow of the nitrogen in the beverage to provide a desired cooling temperatures in Anderson’s beverage (‘933, [0043]-[0044]).
Regarding claim 12, 13 and 14, modified Anderson does not explicitly teach halting the flow of nitrogen for 2 seconds to 20 seconds. However, it would have obvious to one of ordinary skill in the art to optimize a time, including 2 seconds to 30 seconds before a second flow of the nitrogen in the beverage to provide a desired cooling temperatures in Anderson’s beverage (‘933, [0043]-[0044]). However, it would have obvious to one of ordinary skill in the art to optimize a time, including 2 seconds to 3 minutes of Anderson’s flow of the nitrogen in the beverage to provide a desired cooling temperatures in Anderson’s beverage (‘933, [0043]-[0044]).
Regarding claim 19, modified Anderson teaches the submerging head 102 (at least a portion of a delivery device) ([0048]) within the beverage in a glass 108 (unpressurized container) ([0046], [0050]); 
Regarding claim 20, modified Anderson teaches the submerging the delivery 102, within the beverage 110, comprising inserting the portion of the delivery device into the beverage contained within the glass ([0048]); wherein the head 102 is at least partially submerged in the beverage during the dispensing gas. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HONG T YOO/Primary Examiner, Art Unit 1792